Title: To Alexander Hamilton from James McHenry, 7 March 1800
From: McHenry, James
To: Hamilton, Alexander

War Department 7 ~ March 1800
Sir
I have received your two letters dated the 2d. & 3d. instant.
I enclose copy of “An act to suspend in part an act, intitled an act to augment the army of the United States, and for other purposes” passed the 20~ ultimo—providing that all further enlistments under the 2d. Section of the original act, shall be suspended until the further order of Congress, unless in the recess of Congress, and during the continuance of the existing differences between the United States, and the French Republic, war shall break out between the United States, and the French Republic, or imminent danger of invasion of their territory, by the said Republic, shall in the opinion of the President of the United States, be discovered to exist.
You will be pleased to issue your orders, to carry into effect the intentions of the act, and stop recruiting for that part of the army contemplated.
My letter to you, of the 25th. January last was written in expectation of the passing of the enclosed act and designed to effect the same purpose, as a direct countermand of recruiting for the 12 Regiments. The proposed change of the terms of enlistment, so as to embrace the alternative “for and during the existing differences, between the United States, and the French republic, or for five years, at the option of the Government”—it was expected would prevent a waste of public money, by securing the men that might be enlisted under such terms in all events to fill up the regiments on the old establishment, without additional bounty and cloathing.
This operation however required attention to be paid, to prevent the number enlisted, exceeding what is requisite to fill up the deficient ranks on the old establishment, which I pray you sedulously to give. As recruiting rendezvous were already established, it was believed proper to make them for a time, most useful by a change, which in one event would give the men enlisted to the new regiments, and in another secured them to the old, without fresh expences.
With respect to cloathing for the ensuing year, for the army under your command you will perceive that embarrassments perhaps blame would attach, if under present circumstances, entire new cloathing was ordered to be made up, for the 12 regiments, calculating them, as complete, and the former stock expended. The Complement for these regiments is 8448 non commissioned officers and privates but by the last returns forwarded to me, 3399 only, were enlisted; since the date of those returns, no doubt further enlistments have been made, will these however when added made a total exceeding 4000?
Cloathing for the whole number, for the 12 regiments compleat was made and forwarded within the last year. The application of the suits is not supposed to exceed the numbers enlisted—which taken at 4000—would leave a surpluss at the different depots and subject to the orders of the proper officers—of 4,448 suits which may and ought to be applied to the wants of the ensuing year.
Some Regiments however being nearly compleat, will have applied nearly all their cloathing for the last year—others however, have few men and have applied few suits. Such circumstances will induce the necessity of appropriating the surpluss cloathing of the different regiments, beyond what has been expended, or will be required for such deficient regiments for the ensuing year to the cloathing of the more compleat regiments for the year 1800. This surpluss cloathing it is presumed is depositted with the different Paymasters of Regiments. It will require your orders to make returns, of what will remain in their hands respectively—after deducting the supply for each regiment for the current year—or where there is a deficiency—the exact statement of it.
When these returns are obtained, it is thought it will be best, to direct the Quarter Master General to provide for transporting the surpluss cloathing, that will be at many places, to such regiments as require it. Should any orders from me be necessary, in this business, they will immediately issue upon your intimating it.
I enclose a copy of regulations, adopted by this Department, respecting the allowance of Barracks, or Quarters, to the officers of the army, and of fuel to General Officers, and the Staff of the Army, which I have desired the Accountant to consider, as directory, in all Accounts, to which they may be applicable.
I have the honor to be, with great Respect, Sir,   Your Most Obedient Servant

James McHenry
Major General
Alexander Hamilton

